Smith, C. J.,
delivered the opinion of the court.
Assuming for the sake of argument that this cause is not strictly one of equity cognizance, still, under section 147 of our Constitution, it was within the power of the court below to hear and determine it, as pointed out in Hawkins, Trustee, v. Scottish Union & National Insurance Co., 69 So. 710. This being true, the question of jurisdiction, in order to be availed of here, should have been distinctly raised and insisted upon in the court below.
Conceding, for the sake of the argument, that the allegation in the answer that the “defendants deny that the complainant herein will be subject to great wrong and hardship, or be harassed beyond the legal procedure necessary to establish and collect the fair and proper demands of defendants,” was intended as an objection to the jurisdiction of the court, the objection was not only not insisted upon, but by filing cross-bills appellants themselves submitted the whole matter here in controversy to the court for adjudication; consequently, they are now estopped from questioning its power so to do.
On the merits, it will be sufficient to say the decree of the court below was rendered upon conflicting evidence, and therefore is not open to review here.

Affirmed.